Case 1:21-cv-00673-RM-SKC Document 6 Filed 03/05/21 USDC Colorado Page 1 of 3




                                                            DATE FILED: February 2, 2021 10:20 AM
  DISTRICT COURT, CITY AND COUNTY OF FILING ID: 520EA6909BDC1
  DENVER, STATE OF COLORADO                   CASE NUMBER: 2021CV30378
  Address: 1437 Bannock St.
           Denver, CO 80202
  ___________________________________________

  Plaintiff:   ANNA FANCHER

  v.

  Defendant: WALGREENS, INC.                                    ▲ COURT USE ONLY ▲
  ___________________________________________                 ______________________________
  Attorneys for Plaintiff:
  John Astuno, Jr., #7545                                     Case Number:
  1290 Broadway #600
  Denver, CO 80203                                            Div:
  Phone: (303) 861-7636
  Fax: (303) 861-4190
  John.astuno@outlook.com



                              COMPLAINT AND JURY DEMAND


       COMES NOW, the Plaintiff, through undersigned counsel, and complains against the
 Defendant as follows:

                                         A.    OVERVIEW

         1.       This is a premises liability action brought pursuant to the Colorado Premises
 Liability Act (PLA), C.R.S. 13-21-115. On April 5, 2020, the Plaintiff, free from any fault or
 negligence, was exiting the Defendant’s store and while utilizing a shopping cart of the Defendant,
 had a significant fall. The cause of the fall was due to the fact that the concrete on the Defendant’s
 premises was defective; due to the spalled concrete, the shopping cart wheels dropped into a
 depression on the concrete, forcing the cart to stop suddenly. The sudden stop of the shopping
 cart caused the Plaintiff to fall as the cart was jammed and the Plaintiff sustained, because of the
 defect on the premises, significant injuries. Due to these injuries, the Plaintiff had to undergo an
 elaborate sinus surgery. The Plaintiff has incurred medical bills well in excess of $100,000.00
 and has sustained injuries and damages.




                                                                                                  Exhibit A
Case 1:21-cv-00673-RM-SKC Document 6 Filed 03/05/21 USDC Colorado Page 2 of 3




                                  B. IDENTITY OF THE PARTIES

        2.     At all times pertinent, Anna Fancher, hereinafter referred to as “Plaintiff,” resided
 at 2707 West 46th Avenue within the City and County of Denver, State of Colorado.

         3.      Walgreens, hereinafter as “Defendant,” was and is an Illinois corporation licensed
 to do business in the State of Colorado. Its registered agent in the State of Colorado is Corporation
 Service Company, 1900 West Littleton Boulevard in Littleton, Colorado 80120.

                                     C. VENUE/JURISDICTION

       4.       The acts and actions complained of herein occurred within the City and County of
 Denver, State of Colorado.

        5.     The premises of the Defendant, where the incident occurred, are located within the
 City and County of Denver, State of Colorado.

          6.     Pursuant to Rule 98 C.R.C.P., venue is appropriate within the Denver District
 Court.

                                   D. GENERAL ALLEGATIONS
                                        (Premises Liability)

         6.     On or about April 5, 2020, the Plaintiff as a business invitee, came to the premises of
 the Defendant. Defendant was having a sale on soda pop, and the Plaintiff purchased approximately
 five “twelve-packs” of soda pop.

        7.     As the Plaintiff was exiting the Defendant’s store, with the basket shopping cart
 provided by the Defendant, the shopping cart encountered a hole in the pavement of the
 Defendant’s premises, causing the Plaintiff to fall on her face.

         8.     This fall was caused directly and proximately by the dangerous condition – a defect
 in the concrete – which existed on the premises of the Defendant.

        9.    The defective concrete was and is a dangerous condition which existed on the
 property. A photograph of the dangerous condition in question is provided herein.

        10.     The Plaintiff’s fall was caused directly and proximately by the Defendant’s
 unreasonable failure to exercise reasonable care to protect against dangers of which the Defendant
 had to know or should have known about given the fact that these defects had to have existed for
 a considerable period of time prior to the Plaintiff’s fall.

         WHEREFORE, Plaintiff prays for judgment against the Defendant in a sum reasonable, for
 costs of this action, interest at the legal rate, expert witness fees and for such other and further relief as
Case 1:21-cv-00673-RM-SKC Document 6 Filed 03/05/21 USDC Colorado Page 3 of 3




 this Honorable Court deems just and proper in the premises.


               PLAINTIFF REQUESTS THAT THIS MATTER BE HEARD BY A
                             JURY OF SIX (6) PERSONS.


         Dated this 2nd day of February, 2021


                                       Respectfully submitted,

                                       Per Rule 121 signature on file in law office of John Astuno, Jr.

                                        /s/ John Astuno, Jr.
                                       John Astuno, Jr.


 Address of Plaintiff:

 2707 West 46th Avenue
 Denver, CO 80211




                                                  3
